   18-50751-KMS Dkt 145 Filed 03/14/19 Entered 03/14/19 09:01:05 Page 1 of 2



__________________________________________________________________
                                                 SO ORDERED,



                                                Judge Katharine M. Samson
                                                United States Bankruptcy Judge
                                                Date Signed: March 14, 2019

              The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI

 IN RE:
       STEVEN K. MINER                                                       CASE NO. 18-50751-KMS


            DEBTOR.                                                                   CHAPTER 11

                            ORDER AND NOTICE FOR HEARING
                              ON DISCLOSURE STATEMENT

To the debtor, its creditors, and other parties in interest:
        A disclosure statement (Dkt #140) and a plan (Dkt #141) under chapter 11 of the U.S.
Bankruptcy Code having been filed by the debtor on March 13, 2019,
        IT IS ORDERED AND NOTICE IS HEREBY GIVEN that:
        1. The hearing to consider the approval of the disclosure statement shall be held in the
U.S. Bankruptcy Court for the Southern District of Mississippi, Bankruptcy Courtroom, 7th Floor,
Dan M. Russell, Jr. Courthouse, 2012 15th Street, Gulfport, Mississippi, on May 2, 2019, at 1:30
P.M..
        2. April 25, 2019 is fixed as the last day for filing and serving written objections to the
disclosure statement in accordance with Fed. R. Bankr. P. 3017(a). Any party objecting to the
adequacy of the information contained in the disclosure statement shall submit such objection to
the Clerk of the Court and also serve a copy thereof upon the debtor’s attorney Patrick A. Sheehan,
Esq., 429 Porter Avenue Ocean Springs, MS 39564-3715. Attorneys and other registered users of
the Case Management/Electronic Case Filing (CM/ECF) system shall file any such objection
electronically. Miss. Bankr. L.R. 5005-1(a)(2)(A). Those granted an exception from mandatory
  18-50751-KMS Dkt 145 Filed 03/14/19 Entered 03/14/19 09:01:05 Page 2 of 2




electronic filing shall submit any such objection to the Clerk of the Court, U.S. Bankruptcy Court,
2012 15th Street, Suite 244, Gulfport, MS 39501.         Miss. Bankr. L.R. 5005-1(a)(2)(B).        A
corporation, partnership, trust, or other business entity, other than a sole proprietorship, may
appear and act in U.S. Bankruptcy Court only through a licensed attorney. Miss. Bankr. L.R.
9010-1(b)(2)(C).
       3. Within 5 days after entry of this order and notice, the disclosure statement and plan shall
be distributed with a copy of this order and notice by the debtor's attorney in accordance with Fed.
R. Bankr. P. 3017(a). A certificate of service shall be filed with the Clerk of the Court within
seven (7) days of compliance with this requirement.
       4. Requests for copies of the disclosure statement and plan shall be mailed to the debtor
through counsel, Patrick A. Sheehan, Esq. at 429 Porter Avenue Ocean Springs, MS 39564-3715.
                                      ##END OF ORDER##
